Citation Nr: 0530706	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  96-23 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed cervical 
spine disorder, to include as secondary to the service 
connected lumbar and thoracic spine disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from March 1956 to March 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The Board remanded the case in January 1998, July 1999 and 
July 2001 for additional development.  

In March 2004, the Board determined that it was necessary to 
seek an expert medical opinion from the Veteran's Health 
Administration (VHA).  This opinion was obtained in April 
2004.  

The veteran's appeal was again remanded in October 2004 in 
order to provide the veteran with a letter regarding the duty 
to notify and the duty to assist, and to readjudicate his 
claim based on all the evidence.  

The veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge in May 2001.  



FINDINGS OF FACT

1.  The veteran was treated for a back injury suffered in 
connection with his duties during his extensive period of 
military service.  

2.  The initial post-service complaints of neck pain were 
first noted only two years and five months after discharge 
from service.  

3.  The currently demonstrated degenerative changes of the 
cervical spine are shown as likely as not to be due to some 
form of trauma or injury that happened while he was on active 
duty.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
cervical spine disability manifested by degenerative changes 
is due an injury that was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
38 C.F.R. §§ 3.159, 3.307, 3.309, 3.310(a) (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the initial RO decision is dated prior to the 
enactment of the VCAA.  

The RO provided VCAA notice by letter dated in October 2001.  
The notice included the type of evidence needed to 
substantiate the claim for service connection, namely, 
evidence of an injury, disease, or event, causing an injury 
or disease, during service; evidence of current disability, 
and evidence of a relationship between the current disability 
and the injury, disease, or event, causing an injury or 
disease during service.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  

The veteran was provided with additional VCAA notice by 
letter in November 2004.  The information provided to the 
veteran in the October 2001 letter was repeated.  

In addition, the veteran was notified of the evidence 
required to substantiate a claim for secondary service 
connection.  Finally, the first page of this letter 
specifically requested the veteran to provide any evidence or 
information he might have that pertained to his claim.  The 
veteran's claim was readjudicated in May 2005.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  

The Board notes that the initial adjudication of the 
veteran's claim took place several years before the enactment 
of VCAA, so that pre-adjudication notification would have 
been impossible.  

However, the action of the RO described above, cured the 
error because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence, which he did, and to address the claim at a 
hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
For this reason, the veteran has not been prejudiced by the 
timing of the notices and no further development is needed to 
ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).  

As for deciding the claim before the one-year period for 
submitting the supporting evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the one-
year period provided a claimant to respond to VA's request 
for information or evidence.  This legislation, effective as 
if enacted on November 9, 2000, immediately after the 
enactment of the VCAA, supersedes the decision of the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (invalidating the regulatory 
provision, implementing the VCAA that required a response to 
VCAA in less than the statutory one-year period).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The record indicates that all 
relevant VA and private medical records have been obtained.  
The veteran has been afforded VA examinations, and an expert 
VHA opinion has been obtained.  

A December 2004 statement from the veteran issued in reply to 
the November 2004 VCAA letter indicated that he has no 
further evidence to submit.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been met.  


Service Connection

The veteran contends that he has developed a cervical spine 
disability as a result of active service.  He argues that his 
cervical spine disability may be the result of the same 1968 
fall in which he injured his low back, or of another injury 
in the early 1970s.  

In the alternative, he asserts that his cervical spine 
disability has developed as a result of his service connected 
intervertebral disc syndrome of the lumbar spine.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  

If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A careful review of the service medical records shows that 
the veteran sustained trauma to his back in May 1968.  The 
veteran had no neurological deficit, but had slight muscle 
spasm.  The June 1968 records state that the veteran had been 
injured in an incident involving two 500-pound bombs.  An 
examination had revealed contusions to the right calf, right 
shoulder, arms and sacrum.  

The additional service medical records from throughout the 
1970's show that the veteran was seen for complaints of back 
pain.  This pain was always confined to the low back.  

In November 1976, the veteran was seen for complaints of pain 
around the right ear.  On examination, the neck had slight 
tenderness.  The impression was that of right ear pain of an 
unknown etiology.  

Subsequent to 1976, the veteran continued to be seen on a 
regular basis for back pain, which was confined to the lumbar 
spine.  

The veteran was afforded an examination in December 1981 in 
preparation for his retirement.  On examination, the neck and 
spine were both found to be normal.  

The medical history shows that the veteran answered "yes" 
to a history of recurrent back pain.  This was said to have 
been present since 1976, and the herniated nucleus pulposus 
was noted.  The impression was that of low back pain.  

After discharge from service, the veteran was afforded a VA 
examination in April 1982.  There were no abnormalities of 
the head, face or neck.  The diagnoses included those of left 
side herniation of intervertebral disc of the lumbosacral 
spine with evidence of left L5, S1 spinal root compression 
syndrome.  

The record indicates that service connection for 
intervertebral disc syndrome was established in a June 1982 
rating decision.  This rating decision noted a history of low 
back pain during service, with an injury in 1968.  A 
herniated nucleus pulposus was present at L4 to L5, and X-ray 
studies showed degenerative changes at L5 to S1.  

The VA treatment records from August 1984 show complaints of 
back and left shoulder pain.  An electromyograph study of the 
nerves of the cervical spine was normal.  

A September 1992 X-ray study of the cervical spine revealed 
moderately advanced degenerative disc disease at C3 and C4 
posteriorly.  The disc spaces were otherwise maintained, and 
there were only mild hypertrophic degenerative changes of the 
anterior margins of the vertebral bodies.  The VA treatment 
records from November 1994 also note C3 to C4 disc space 
narrowing.  

Service connection for traumatic arthritis of the thoracic 
spine was established in a July 1995 rating decision.  The 
decision noted that service connection was warranted based on 
an X-ray report of minimal degenerative changes shortly after 
discharge from service.  

The private medical records from November 1995 show that the 
veteran was being seen for a second opinion concerning his 
back and neck.  The veteran was said to have been having 
problems since 1968 or certainly the 1970's.  

There were no records of the diagnostic testing and treatment 
of the problem, although the veteran was felt to be a good 
historian.  The low back disability was the more significant 
chronic problem.  

The veteran gave a history of occasional cervical discomfort 
with occasional radiation to the left upper extremity, but 
this did not fit a definite dermatome pattern.  He related 
some of his arm pain to his cardiac condition.  Certain 
movements of the head and neck did aggravate his pain.  

An X-ray study revealed definite degenerative changes.  The 
impression included that of definite degenerative changes of 
the cervical spine.  

A May 1997 VA examination noted that the veteran had 
sustained an injury to the low back during service.  
Following examination, the impression included that of status 
post injury to the thoracic spine, now with low back pain and 
arthritis.  

A July 1998 VA examination apparently did not include the 
veteran's cervical spine.  

The VA treatment records from 1998 to 2001 show that the 
veteran was occasionally seen for degenerative joint disease 
of the cervical spine with radiculopathy.  

The veteran underwent an additional VA examination in July 
2002.  Following a review of the claims folder and physical 
examination, the assessment noted degenerative changes of the 
lumbar spine as well as some spondylolysis of the cervical 
spine.  

It was unlikely that his thoracic and lumbar spine were 
directly related to his cervical spine.  It was more likely 
that he had degenerative changes as to the process of 
osteoarthritis or degenerative arthritis unrelated to 
injuries sustained secondary to degenerative change to levels 
below the cervical spine.  

In February 2003, a Physician's Questionnaire completed by 
Dr. C.S., a specialist in neurology, was received from the 
veteran's representative.  Dr. C.S. indicated that he had 
treated the veteran since October 1993.  He had not reviewed 
the veteran's service medical records.  

Dr. C.S. checked "yes" when asked if it was true that the 
veteran suffered from a chronic cervical spine disability 
that originated or possibly originated while he was on active 
duty.  

Dr. C.S. also checked "yes" when asked if it was true that 
the veteran's current cervical spine disability more likely 
than not was related to his service connected intervertebral 
disc syndrome or arthritis of the thoracic spine.  

Finally, Dr. C.S. said it was unknown whether the veteran 
entered service without clinical evidence of an existing 
cervical spine disability.  Dr. C.S. added the following 
additional comments: "Based on [his] interviews and 
examinations of (the veteran) from 1993 to 2001, [he] 
believe[d] it [was] more likely than not that his 
degenerative cervical spine disability was directly related 
to his duties in military service."  

In April 2004, a VHA medical expert opinion was received from 
a manager of a VA physical medicine and rehabilitation 
center.  The examiner noted that he had reviewed the 
veteran's claims file carefully for facts and assertions 
regarding the origin of his neck pain and associated cervical 
spondylosis.  

The June 1968 incident was said to be a clear-cut episode of 
an injury for contusion from the right calf to the right 
shoulder, but the examiner noted that nothing was mentioned 
regarding the spine.  

The right upper extremity weakness and pain, with neck pain 
had been noted in August 1984, which was 16 years after the 
initial injury and more than two years and five months after 
discharge from service.  There was no evidence of similar 
problems between 1984 and 1993.  

The X-ray studies first showed degenerative changes in 1993, 
and a magnetic resonance imaging study first showed disc 
narrowing in 1994.  

In response to the questions of whether the veteran's current 
neck pain and spondylosis was the result of a neck injury in 
service and whether the neck pain and spondylosis was caused 
or aggravated by low back disability, the examiner noted that 
there was no evidence of a neck injury at the time of the 
1968 injury.  

The first reference to neck and arm pain was in August 1984, 
which was more than two years after discharge from service.  
The literature indicated that it took an average of six 
months for the development of radiographic changes for a neck 
injury.  The examiner noted that the veteran's neck symptoms 
were not recorded anywhere during active service.  

These symptoms were noted more than two years after discharge 
from active duty, which led one to think that causal 
relationship to active duty could not be established.  
Similarly, the veteran's contentions of low back pain 
contributing to a neck problem were speculation that was not 
supported by any literature.  

The Board finds the evidence in this case to be in relative 
equipoise in showing that the veteran currently has 
degenerative changes of the cervical spine that as likely as 
not are the result of some form of traumatic event suffered 
during his extensive period of active service.  

The service medical records confirm that the veteran 
sustained a significant injury to his back in 1968, although 
the records pertaining to treatment of this injury are 
negative for a specific injury to the neck.  

The service medical records also show frequent treatment for 
low back pain beginning in at least the early 1970's, and 
these records noted was some slight neck tenderness 
associated with complaints of pain around the right ear 
during this period.  

However, the post service medical records show the presence 
of neck findings shortly after his discharge from service.  
The first complaints of neck pain were not shown in August 
1984.  The September 1992 X-ray studies are the earliest 
evidence to confirm the existence of a chronic cervical spine 
disability.  

The submitted February 2003 private medical statement opined 
that the veteran's cervical spine disability was more likely 
than not related to both the veteran's duties in service and 
to his service connected disabilities.  

The April 2004 VHA opinion noted that there was no 
relationship between active service and the cervical spine 
disability.  

However, in support of this opinion, the examiner did find 
that the veteran's neck disability had been demonstrated 
about two years after discharge.  

Given the veteran's assertion regarding the onset of the 
claimed cervical spine disorder, the medical evidence, in the 
Board's opinion, presents a basis for concluding that the 
currently demonstrated degenerative changes of the cervical 
spine as likely as not are due to an injury incurred during 
his period of active service.  

Hence, by extending the benefit of the doubt to the veteran, 
service connection for degenerative changes of the cervical 
spine is warranted.  



ORDER

Service connection for degenerative changes of the cervical 
spine is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


